

Exhibit 10.78
FIRST AMENDMENT
TO
THE IHS MARKIT DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective January 1, 2017)
1.    Company. IHS Inc.
2.    Amendment of Plan. Section 10.3 of the IHS Markit Deferred Compensation
Plan (the “Plan”) permits the Plan to be amended by the Company.
3.    Purpose of Amendment. The purpose of this amendment is to terminate the
Plan effective November 15, 2017 as permitted under Treasury Regulation Section
1.409A-3(j)(4)(ix)(C) and in accordance with the requirements thereof.
4.    Effective Date of Amendment. This amendment shall be effective as set
forth below.
5.    Supersession of Inconsistent Provisions. This amendment shall supersede
the provisions of the Plan, including prior amendments, to the extent any
provision is inconsistent with the provisions of this amendment.
AMENDMENT
A.    Effective November 15, 2017, the Adoption Agreement shall be amended by
the addition of a new section 4.0l(e), which shall provide in its entirety as
follows:
“The Plan shall be terminated as of November 15, 2017. No new deferral elections
may be made to the Plan after that date. In addition, the entire Account of each
Participant shall be distributed to him in a lump sum in November of 2018;
provided, however, that benefits that would be payable under the Plan prior to
such date if no action had been taken to terminate the Plan shall be paid in
accordance with the original schedule. In all events, all payments shall be made
only in a manner that complies with the requirements of Code Section 409A and
section 6 hereof.”
B.    Effective November 15, 2017, Section 6 of the Adoption Agreement shall be
amended by the addition of a new section 6.01(i) at the end thereof which shall
provide in its entirety as follows:
“Distribution in Connection with Plan Termination. Notwithstanding anything in
the Plan to the contrary, no payments in liquidation of the Plan shall be made
within 12 months of the date that the Company takes all necessary action to
irrevocably terminate and liquidate the Plan other than payments that would be
payable under the terms of the Plan if the action to terminate and liquidate the
plan had not occurred. In addition, all payments shall be made within 24 months
of the date the Company takes all necessary action to irrevocably terminate and
liquidate the Plan.”
IN WITNESS WHEREOF, the Company has executed this amendment to the Plan on the
date set forth below to be effective as set forth above.
IHS Inc.
By:
/s/ Sari Granat
 
 
Date:
13 November 2017



